                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA                           CRIMINAL ACTION

                          V.
                                                    No. 19-567-5
 BRENNAN LANE
  a/k/a "BOOT"
  a/k/a "BLACK"


                                           ORDER

       Upon independent review of the Report and Recommendation of U.S. Magistrate Judge

Timothy R. Rice, and the transcript of the guilty plea proceedings, it is ORDERED that the

Report and Recommendation is APPROVED and ADOPTED. I accept the guilty plea of

Brennan Lane, entered on March 5, 2020. Sentence will be imposed on June 18, 2020 at 9:00

a.m. in Courtroom 14-B.


                                            BY THE COURT:

                                            /s/Juan R. Sanchez
                                            Juan R. Sanchez
                                            Chief, U.S. District Court Judge
